Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Allowable Subject Matter
2.	This office action is a response to amendments submitted on RCE filed on 7/12/2022. 
3. 	Application No. 16/865,600, filed on 05/04/2020 is a continuation of App. No. 15/217,745, filed on 07/22/2016, now U.S. Patent #10666180 and Claims Priority from Provisional Application 62195495, filed on 07/22/2015.
4.	Claims 1-6, 8, 10-16 and 19-25 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	YAMAGUCHI et al. (US 20160134218 A1), Iwashita et al. (US 7084596 B2), Atarashi (US 20020113615 A1), Ajima et al. (US 20060125439 A1), Tomatsuri et al. (US 5600221 A), YAMAGUSHI et al. (US 20160218652 A1) and Kawakami et al. (US 20110127938 A1) and Eba (US 7026779 B2) are the closest prior art disclosed.
However, regarding Claims 1, 12 and 21 the prior arts disclosed above do not teach or fairly suggest alone or in combination “a compensator circuit configured to receive a feedback signal corresponding to motion of a motor and the motor, a position signal corresponding to a position of the motor; provide a control signal based on the position signal and the table, wherein the motor control system is configured to control the motor based on the control signal; fetch a current version of a value in the table that corresponds to the position signal; determine an updated version of the value in the table that corresponds to the position signal based on the feedback signal and the current version of the value; and store the updated version of the value in the table” and/or receiving aposition signal; determining an updated version of the second  value in the table based on the feedback signal and the current version of the table; and storing the updated version of the second value in the table”.
The above combination of feedback with feedforward of the compensator circuit that fetches and stores updated current values on the basis of position feedback and update a new version based on the current table value and again the position is not disclosed, showed or obvious in any of the closest prior arts founds. Hence the claims as amended are considered novel.  
	 
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846